434 F.2d 1317
Herman PRICE and Daniel Price, as Trustees of the Occidental Catering Co., Inc., Employees' Profit Sharing Plan, Appellants,v.The TUG CARVILLE, her engines, boilers, rigging, etc., in rem, and Inland Rivers Transportation Co., her owners, and Allied Towing Corp., her operators, in personam, Appellees.
No. 14062.
United States Court of Appeals, Fourth Circuit.
Argued June 2, 1970.
Decided July 10, 1970.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk; John A. MacKenzie, Judge.
Guilford D. Ware, Norfolk, Va. (Francis N. Crenshaw, Norfolk, Va., and Alfred A. Lohne, New York City, Crenshaw, Ware & Johnson, Norfolk, Va., and Mendes & Mount, New York City, on the brief), for appellants.
Hugh S. Meredith, Norfolk, Va. (Morton H. Clark, and Vandeventer, Black, Meredith & Martin, Norfolk, Va., on the brief), for appellees.
Before HAYNSWORTH, Chief Judge, CRAVEN, Circuit Judge, and MERHIGE, District Judge.
PER CURIAM:


1
We affirm on the District Court's findings of fact and conclusions of law. The appeal challenges the findings of fact, but we find adequate support for them in the record. They are not clearly erroneous.


2
Affirmed.